Citation Nr: 0722513	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for disability 
involving the head.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1970 to February 1972.  He had 
service in the Republic of Vietnam from September 1970 to 
September 1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the M&ROC.

In September 2006, the veteran had a hearing at the M&ROC 
before the Veterans Law Judge whose name appears at the end 
of this decision. 


FINDINGS OF FACT

1.  The veteran's disability of the head, diagnosed primarily 
as a right occipital mass, most likely a fatty tumor, was 
first manifested many years after service, and the 
preponderance of the competent evidence of record shows that 
it is unrelated thereto. 

2.  The veteran does not have a confirmed stressor to support 
a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Disability of the head, diagnosed primarily as a right 
occipital mass, most likely a fatty tumor, is not the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).
2.  PTSD is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for disability involving the head and for 
PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in November 2003 and April 2004, the M&ROC 
informed the veteran that in order to establish service 
connection for a particular disability, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

The M&ROC notified the veteran and his representative of the 
following:  (1) the information and evidence that was of 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the M&ROC stated that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the requested records which weren't in possession of the 
Federal government.  
The M&ROC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159, the M&ROC granted the veteran time to develop the 
record.  

The veteran and his representative submitted argument, and 
the M&ROC received evidence in support of the veteran's 
appeal.  Such evidence included the veteran's service medical 
records; his Enlisted Qualification Record (DA Form 20); 
private medical records reflecting his treatment from January 
2001 through August 2006; medical records reflecting his 
treatment at the Vet Center in Bismarck, North Dakota, from 
January 2003 through February 2005; statements from the 
veteran's sisters and brother-in-law and from a former fellow 
serviceman; and the transcript of the veteran's hearing 
before the undersigned Veterans Law Judge.  Thus, the veteran 
has had ample opportunity to participate in the development 
of his appeal.  Such development precludes the possibility of 
prejudice to the veteran and ensures the essential fairness 
of the decision.

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such notification was accomplished in 
March 2006.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims of service connection for 
disability involving his head and for PTSD.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  Indeed, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support either 
claim.  

Given the efforts by the M&ROC to develop the record, there 
is no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to 
either issue on appeal.  Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of those claims.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant is to 
be avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A.  Disability Involving the Head

During his hearing, the veteran testified that in basic 
training a drill sergeant had slammed his head against a 
shower wall; and that since that time, he has had residual 
swelling on the back of his head.   Therefore, he maintained 
that service connection is warranted for disability involving 
the head.  

The veteran's testimony notwithstanding, the preponderance of 
the competent evidence of record shows that disability 
involving the veteran's head was first manifested many years 
after service and is unrelated thereto.

During the course of the appeal, C. J. R., a former fellow 
serviceman reported that the veteran injured his head 
inservice, when a drill sergeant slammed it against a wall.  
However, the preponderance of the evidence suggests 
otherwise.

The veteran's service medical records, including the reports 
of his service entrance and service separation examinations, 
are negative for any complaints or clinical findings of any 
type of disability involving the veteran's head.  Indeed, 
during his January 1972 service separation examination, he 
responded in the negative, when asked if he then had, or had 
ever had a head injury.

The veteran states that he did not report that injury at the 
time for fear of creating additional trouble between him and 
his drill sergeant.  However, even if he was hoping to avoid 
such trouble, he did not report of evidence of residual 
disability during the remaining two years of service, nor did 
he report it at the time of his separation examination.  In 
fact, the first complaints of head disability, diagnosed 
primarily as a right occipital mass, most likely a fatty 
tumor, were not recorded for approximately 20 years after 
service.  

Although the veteran contends that such mass has been present 
since service, there is no competent evidence of record 
showing any continuity of symptomatology from the time of his 
separation from service until the diagnosis.  Moreover, there 
is no competent evidence of a nexus between that disability 
and service.

Following private neuropsychological testing in March 2006, 
the examiner concluded that the results were consistent with 
a series of closed head injuries in the veteran's medical 
history.  However, rather than a review of the claims file, 
that conclusion was based on a history related by the 
veteran.  A bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Other than the conclusions based on the history reported by 
the veteran, the only opinions of a nexus to service come 
from the veteran himself.  As a layman, however, he is only 
qualified to report on matters which are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinion, without more, cannot be considered competent 
evidence of service connection.  Absent such evidence, 
service connection for disability of the head is not 
warranted.

B.  PTSD

During his hearing before the undersigned Veterans Law Judge, 
the veteran also testified that he had PTSD as the result of 
various traumatic experiences in service. In addition to the 
head trauma inflicted by his drill sergeant during basic 
training, he stated that his primary stressors occurred in 
Vietnam.  He reportedly witnessed the beating death of a 
Vietnamese prostitute and also stated that a former fellow 
soldier, who was high on drugs at the time, fired a weapon 
next to his head.  In any event, he maintained that service 
connection was warranted for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  Id.
PTSD was first clinically reported during the veteran's 
treatment at the Vet Center from 2003 to 2005.  Psychological 
testing reportedly confirmed the diagnosis.  

In June 2005, the veteran was examined by VA to determine the 
nature and etiology of any psychiatric disability found to be 
present.  Following a review of the claims file and an 
examination of the veteran, the examiner concluded that his 
psychiatric diagnoses were alcohol abuse; dysthymic disorder; 
rule out schizophrenic disorder; and schizotypal personality 
disorder.  

Although the examiner did find a pattern of dysfunction which 
mimicked certain qualities of PTSD, he found that the veteran 
had generalized and fairly extreme disorganized thinking and 
evidence of delusional beliefs more consistent with a 
schizotypal personality disorder, if not a mild, late onset 
schizophrenic disorder. 

However, even assuming that the veteran does have a diagnosis 
of PTSD, there is no competent evidence of record that the 
stressors reported by the veteran actually occurred.  

Following the June 2005 VA psychiatric examination and 
private psychiatric treatment by B. A. H., M.D., in May 2006, 
it was suggested that the stressors reported by the veteran 
at least marginally met the PTSD criteria that the veteran 
witness or experience extreme trauma and respond with 
feelings of intense fear or helplessness.  

In May 2006, Dr. H. indicated that there were logical reasons 
why the reported stressors had not been documented.  With 
respect to the head injury and the incident involving 
gunfire, Dr. H. was persuaded that the veteran would not have 
wanted to risk further trouble by reporting his drill 
sergeant or gun-wielding drug user.  He also found it 
plausible that the death of a prostitute would not have been 
documented. 

However, even if the examiner and Dr. H. found the veteran 
believable, the stressor cannot be verified on the basis of 
history reported by the veteran.  Indeed, their opinions do 
not obviate the need for independent verification.  Cohen, 10 
Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 (1994).

As noted above, the veteran's testimony, by itself, may 
verify a stressor, but only when the stressor is related to 
combat and when there is competent evidence of record that he 
had engaged in combat with the enemy.  In this case, the 
claimed stressors are unrelated to combat.  

In August 2006, a former fellow serviceman reported that the 
veteran did sustain a head injury in service, when the drill 
sergeant slammed the veteran's head against a wall.  However, 
as noted above, the preponderance of the competent evidence 
of record is negative for such an injury, let alone any 
residual disability.

Absent competent evidence that the claimed stressors actually 
occurred, the veteran cannot meet the criteria for service 
connection for PTSD.  Accordingly, service connection is 
denied.


ORDER

Service connection for disability involving the head is 
denied.

Service connection for PTSD is denied.




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


